Citation Nr: 1729942	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), effective December 18, 2008. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), effective December 18, 2008.


REPRESENTATION

Veteran represented by:  Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the issue of a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran has not worked full time since 2006.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 

In his October 2013 substantive appeal for entitlement to an increased evaluation for PTSD the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  Following a September 2015 request for a prehearing conference, the Veteran stated that he would waive his hearing request and waiver of any additional evidence by the RO if he were granted the increased rating for PTSD and TDIU benefit sought effective December 18, 2008.  Given the favorable nature of the Board's decision, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.






FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD precludes him from maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a TDIU, effective December 18, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA may consider assigning staged ratings if different ratings are warranted for different time periods based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

The record contains various Global Assessment of Functioning (GAF) scores that have been assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Thus, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See Carpenter, 8 Vet. App. at 240.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

With respect to the GAF scores of record, a GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation)  or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In April 2009 the RO granted service connection for PTSD and assigned a noncompensable disability rating effective December 8, 2008.  Thereafter, the Veteran appealed and in May 2012 the RO increased his rating to 30 percent.  The Veteran again appealed and in April 2013 the RO assigned a 50 percent evaluation.  

After careful review of the evidence, the Board finds that the criteria for a 70 percent evaluation, but not higher, are met for the Veteran's PTSD throughout the appeal period.

In a January 2009 VA treatment report the Veteran reported that he is physically violent when he is by himself and that sometimes he does not want to bother with anything anymore.  The VA treatment provider reported that the Veteran experienced an uncontrollable emotional outburst that was usually punctuated by severe crying.  He diagnosed the Veteran with an anxiety disorder and assigned a GAF score of 60.  The treatment provider reported that the emotions the Veteran experienced had never occurred before one year ago, but had worsened over the last year.  He also reported that the Veteran was recently unemployed.

The Veteran undergoes treatment at a VA VetCenter.  Progress notes since September 2011 indicate that the Veteran has experienced paranoia related to trust, homicidal ideation without plan, a flattened affect, and occupational and social impairment with deficiencies in most areas.  The Veteran reported that he has panic attacks on a regular basis that affect his poor mood modulation and affect regulation.  The counselor diagnosed PTSD and assigned a GAF score of 48.  In a December 2012 progress note he reported that surprises and loud noises make the Veteran angry, defensive, and sometimes violent.  The Veteran reported that he felt like he should not be around people.  He reported memory problems and that sometimes his heart races and he has shortness of breath.  The Veteran reported that two to three times a week he wakes up sweating and disoriented.  

In a February 2010 letter the Veteran's VetCenter therapist reported that the Veteran's nightmares, flashbacks, and intrusive thoughts have increased his inability to perform socially.  He reported the Veteran has not been able to work since July 2009, that he has withdrawn from friends and family and only sleeps one to two hours at a time.  The therapist reported that testing indicated scores well above the mean for a PTSD diagnosis and assigned a GAF score of 48.

In a letter from a VetCenter counselor (different from the abovementioned therapist), the counselor summarized the Veteran's therapy since July 2009.  The counselor reported that the Veteran stopped working because he experienced nightmares and flashed back to traumas.  He reported that the Veteran had disorganized thought process, sleep disturbance - sleeping one to two hours at a time - and poor intimacy.  He reported his assigned GAF at intake was 44.  He reported the Veteran consistently demonstrated symptoms of avoidance, hyper-arousal, depression, grief, anxiety, anger, and guilt.  He explained that while undergoing treatment at the Orlando VA Medical Center (VAMC) his treatment providers' assigned GAF scores moved from 60 to 50 and that he reported that during the last six months he has had increased frequency and intensity of his nightmares and waking with olfactory flashbacks.  

In September 2015 the same VetCenter counselor completed a disability questionnaire for the Veteran's PTSD.  He diagnosed PTSD, assigned a GAF score of 48 and reported the Veteran experiences occupational and social impairment with deficiencies in most areas and listed symptoms consistent with a 70 percent disability rating, including suicidal ideation.  He reported the Veteran worked as a plumber after discharge from service until 2006 and has a high school GED, but no college or trade school education.  

In June 2015 a private psychologist reported that the Veteran experiences symptoms including chills, blurred vision while driving, suspiciousness, heart racing and daily shortness of breath, depression, fatigue and constant anger and irritability.  She reported that the Veteran experiences gross impairment in daily functioning and an inability to maintain relationships with others, and that the severity of his symptoms has increased since at least 2008.  She diagnosed PTSD and a recurrent, severe major depressive disorder and assigned a GAF score of 30; she indicated that Veteran has total occupational and social impairment.

The Veteran underwent VA mental health examinations in March 2009, December 2012, and September 2015.  During the March 2009 VA examination the examiner diagnosed PTSD, assigned a GAF score of 65, and reported that the Veteran experienced mild to moderate symptoms of PTSD, that he was functional in the vocational sphere, and he experienced intimacy problems and avoided some social situations.  During the December 2012 examination the examiner diagnosed PTSD and assigned a GAF score of 52.  He reported the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was a self-employed plumber, but last worked about two and a half years ago because he does not like to be around people and does not get along with people, and that during the end of his employment he had decreased motivation and increased road rage.  At the September 2015 VA examination the examiner diagnosed PTSD and reported the Veteran had occupational and social impairment with reduced reliability and productivity.   

Based on the foregoing, the Board finds that the severity of the Veteran's PTSD symptoms for the entire period on appeal more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD symptoms do not warrant a maximum 100 percent disability rating.  While the June 2015 private psychologist indicated the Veteran had total occupational and social impairment, the record reveals that that while the Veteran has memory problems, they are not to such an extent the he has memory loss for names of close relatives, own occupation, or own name; at the September 2015 VA examination the Veteran was well groomed and casually dressed and was oriented to person, place, and time.  The Board acknowledges that the Veteran has had suicidal and homicidal ideation, however, based on the all the evidence the severity of the symptoms for the entire appeal period are indicative of a disability rating of 70 percent, but no higher, for PTSD.  

The Board has considered whether this claim should be referred for extra-schedular consideration, but finds the manifestations of the service-connected PTSD, as discussed above, fully contemplated by the schedular criteria.   See 38 C.F.R. § 3.321(b).  Notably, the criteria address the Veteran's symptoms of nightmares, difficulty sleeping, anxiety, depression, irritability, suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty maintaining effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board notes that the criteria for a 70 percent evaluation has more than reasonably described the Veteran's disability level and symptomatology; therefore, the schedular evaluation is adequate and no referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b)  is in order.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  




TDIU

The Veteran asserts he is unemployable due to service-connected disabilities.  The evidence indicates that he has a high school education, that he was a plumber in service, and worked as a master plumber after service.  The Veteran reported he stopped working in 2006 due to his PTSD symptoms.  

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

The Board finds the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.  

As noted above, the Veteran's PTSD warrants a 70 percent disability rating effective December 18, 2008.  The Veteran's combined disability rating,  before the PTSD rating increase allowed herein, was 60 percent from December 18, 2008 and 90 percent from May 18, 2015.  The Veteran is also service-connected for degenerative arthritis left knee, status post total knee replacement, rated 30 percent; diabetes mellitus type 2, with erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities, rated 20 percent; degenerative arthritis of the lumbar spine, rated 20 percent; tinnitus, rated 10 percent; right knee degenerative arthritis with instability, rated 10 percent; degenerative arthritis right knee, rated 10 percent; bilateral hearing loss, rated as noncompensable; and left knee scar, status post left knee replacement associated with degenerative arthritis left knee, status post total knee replacement, rated as noncompensable.  Accordingly, the Veteran now meets the minimum schedular requirements for a TDIU during the entire appeal period.  See 38 C.F.R. § 4.16(a).

With the schedular criteria for a TDIU met, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the appeal period.  

As previously noted he Veteran's PTSD symptoms were first reported in January 2009; the VA treatment provider reported that his symptoms had increased over the last year and that the Veteran was recently unemployed.  The evidence shows that during the appeal period the Veteran has experienced PTSD symptoms that indicate functional impairment including homicidal and suicidal ideation, heart racing and daily shortness of breath, panic attacks on a regular basis, disorganized thought process and sleep disturbance, and an inability to establish and maintain effective relationships.  The June 2015 private psychologist, after a thorough review of the Veteran's claims file, opined that the Veteran has been unable to maintain substantially gainful employment as a result of his impaired functioning, his severe depression, and his PTSD symptoms, without regard to any other conditions.  She further opined that the severity of his symptoms has continued to increase since 2008, causing him to suffer from impairment in his work responsibilities, his thoughts and judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective social relationships.  Based on these symptoms, the combination of the Veteran's psychiatric disability, rated as 70 percent disabling, and his service-connected physical disabilities would make any type of employment difficult.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities, specifically his PTSD symptoms, were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level during the entire appeal period.  

In this regard, there is no evidence of record or medical opinion which suggests that the Veteran is unemployable due solely to his nonservice-connected disabilities.

Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for entitlement to a TDIU from December 18, 2008 are met.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  The Veteran's claim for an increased evaluation arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The Veteran's service treatment records and VA treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claim on appeal.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, effective December 18, 2008, is granted and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU, effective December 18, 2008, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


